Exhibit 10.1

SECOND AMENDMENT AND JOINDER

TO THE

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

AND

AMENDMENT TO THE PERFORMANCE GUARANTY

This SECOND AMENDMENT AND JOINDER TO THE THIRD AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT AND AMENDMENT TO THE PERFORMANCE GUARANTY, dated as of May 1,
2009 (this “Amendment”), is among:

(i) CARDINAL HEALTH FUNDING, LLC, a Nevada limited liability company (the
“Seller”);

(ii) GRIFFIN CAPITAL, LLC, a Nevada limited liability company (“Griffin” and,
together with the Seller, the “Seller Parties” and each, a “Seller Party”);

(iii) RANGER FUNDING COMPANY LLC (“Ranger”), as a Conduit;

(iv) BANK OF AMERICA, N.A. (“BofA”), as the Related Financial Institution for
Ranger and as the Managing Agent for Ranger’s Purchaser Group;

(v) WINDMILL FUNDING CORPORATION (“Windmill”), as a Conduit;

(vi) THE ROYAL BANK OF SCOTLAND PLC (as successor to ABN AMRO Bank N.V.)
(“RBS”), as the Related Financial Institution for Windmill and as the Managing
Agent for Windmill’s Purchaser Group;

(vii) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit;

(viii) CALYON NEW YORK BRANCH (“Calyon”), as the Related Financial Institution
for Atlantic and as the Managing Agent for Atlantic’s Purchaser Group;

(ix) VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit;

(x) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as the
Related Financial Institution for Victory, as Managing Agent for Victory’s
Purchaser Group and as the Agent (in such capacity, the “Agent”); and

(xi) CARDINAL HEALTH, INC. (the “Performance Guarantor”), an Ohio corporation.

Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Receivables Purchase Agreement (as defined
below).



--------------------------------------------------------------------------------

PRELIMINARY STATEMENTS

WHEREAS, the Seller, Griffin, as initial Servicer, Ranger, as a Conduit, BofA,
as Related Financial Institution for Ranger and as Managing Agent for Ranger’s
Purchaser Group, Windmill, as a Conduit, RBS, as Related Financial Institution
for Windmill and as Managing Agent for Windmill’s Purchaser Group, Victory, as a
Conduit, and BTMUNY, as Related Financial Institution for Victory, Managing
Agent for Victory’s Purchaser Group and as Agent, are parties to that certain
Third Amended and Restated Receivables Purchase Agreement, dated as of
November 19, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”);

WHEREAS, each of Atlantic, as a Conduit, and Calyon, as Related Financial
Institution for Atlantic and as Managing Agent for Atlantic’s Purchaser Group,
desires to become a party to the Receivables Purchase Agreement;

WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
as set forth herein;

WHEREAS, in connection with the transactions contemplated by the Receivables
Purchase Agreement, the Performance Guarantor executed and delivered that
certain Second Amended and Restated Performance Guaranty, dated as of June 20,
2007, in favor of the Seller (as amended, supplemented or otherwise modified
from time to time, the “Performance Guaranty”);

WHEREAS, the Performance Guarantor has advised the Agent and the Managing Agents
that it plans to (i) cause CareFusion Corporation, a wholly-owned Subsidiary of
the Performance Guarantor and one or more of the Performance Guarantor’s other
Subsidiaries (CareFusion Corporation and such other Subsidiary(ies),
collectively, the “Spin Entity”) to borrow up to $2.0 billion in the aggregate
of certain Indebtedness the proceeds of which (after deducting expenses) will be
used to pay one or more special dividends to the Performance Guarantor
(collectively, the “Special Dividend”) and (ii) after the payment of such
Special Dividend, consummate a separation of the Spin Entity (the “Spin-off”)
from the Performance Guarantor, which Spin-off will be achieved through a
distribution of at least a majority of the outstanding equity interests in the
Spin Entity to the existing shareholders of the Performance Guarantor (together
with the Special Dividend, collectively, the “Transaction”); and

WHEREAS, the Performance Guarantor and the Seller desire to amend the
Performance Guaranty as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Joinder of Atlantic and Calyon to the Receivables Purchase Agreement.

(a) Atlantic as a Conduit. From and after the date hereof, Atlantic shall be a
Conduit party to the Receivables Purchase Agreement for all purposes thereof and
of the other Transaction Documents as if Atlantic were an original party to the
Receivables Purchase Agreement, and Atlantic assumes all related rights and
agrees to be bound by all of the terms and provisions applicable

 

2



--------------------------------------------------------------------------------

to Conduits and contained in the Receivables Purchase Agreement and the other
Transaction Documents. Atlantic confirms that (i) it has received a copy of the
Receivables Purchase Agreement and copies of such other Transaction Documents,
and other documents and information as it has requested and deemed appropriate
to make its own credit analysis and decision to enter into this Amendment and
the Receivables Purchase Agreement and (ii) it will, independently and without
reliance upon the Agent, any other Conduit, any Managing Agent, any Financial
Institution or any other Purchaser and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Receivables Purchase
Agreement and the other Transaction Documents.

(b) Calyon as a Financial Institution. From and after the date hereof, Calyon
shall be the Related Financial Institution for Atlantic party to the Receivables
Purchase Agreement for all purposes thereof and of the other Transaction
Documents as if Calyon were an original party to the Receivables Purchase
Agreement, and Calyon assumes all related rights and agrees to be bound by all
of the terms and provisions applicable to Financial Institutions contained in
the Receivables Purchase Agreement and the other Transaction Documents. Calyon
confirms that (i) it has received a copy of the Receivables Purchase Agreement
and copies of such other Transaction Documents, and other documents and
information as it has requested and deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and the Receivables Purchase
Agreement and (ii) it will, independently and without reliance upon the Agent,
any Conduit, any Managing Agent, any other Financial Institution or any other
Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Receivables Purchase Agreement and the other
Transaction Documents.

(c) Appointment of Calyon as Managing Agent for Atlantic’s Purchaser Group.
Pursuant to and in accordance with Section 13.1 of the Receivables Purchase
Agreement, each of Atlantic and Calyon hereby designates Calyon as, and Calyon
hereby agrees to perform the duties and obligations of, the Managing Agent for
Atlantic’s Purchaser Group. From and after the date hereof, Calyon shall be a
Managing Agent party to the Receivables Purchase Agreement, for all purposes of
the Receivables Purchase Agreement and the other Transaction Documents as if
Calyon were an original party to the Receivables Purchase Agreement, and Calyon
assumes all related rights and agrees to be bound by all of the terms and
provisions applicable to Managing Agents contained in the Receivables Purchase
Agreement and the other Transaction Documents.

(d) Commitments and Conduit Purchase Limits of Atlantic’s Purchaser Group.
Effective as of the date hereof, Calyon’s Commitment, as Related Financial
Institution for Atlantic, shall be $102,000,000, and Atlantic’s Conduit Purchase
Limit shall be $100,000,000.

(e) Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of Atlantic and Calyon as parties to the Receivables Purchase Agreement,
and any otherwise applicable conditions precedent thereto under the Receivables
Purchase Agreement and the other Transactions Documents (other than as set forth
herein) are hereby waived.

 

3



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is amended as follows:

(a) Section 9.1(c)(iii) of the Receivables Purchase Agreement is amended by
replacing the phrase “the greater of (i) 2% of Adjusted Tangible Net Worth and
(ii) $100,000,000.00” where it appears therein with the amount “$50,000,000”.

(b) Section 9.1(i) of the Receivables Purchase Agreement is amended by
(i) deleting the phrase “or any Originator” where it appears in sub-clause
(ii) thereof and (ii) inserting the phrase “or any Originator” immediately
following “Performance Guarantor” where it appears in sub-clause (iii) thereof.

(c) The following new defined terms and definitions thereof are added to Exhibit
I to the Receivables Purchase Agreement in appropriate alphabetical order:

“Calyon” means Calyon New York Branch and its successors.

“Calyon Conduit” means Atlantic Asset Securitization LLC and its successors.

(d) The definition of “Fee Letter” set forth in Exhibit I to the Receivables
Purchase Agreement is replaced in its entirety with the following:

“Fee Letter” means each of (i) the letter agreement, dated as of November 13,
2008 among Seller, the BofA Conduit, and BofA, as it may be amended or modified
and in effect from time to time and (ii) the letter agreement, dated as of
November 13, 2008, among Seller, BTMU, the BTMU Conduit and BTMUNY, as it may be
amended or modified and in effect from time to time, (iii) the letter agreement,
dated as of November 13, 2008, among Seller, the RBS Conduit and RBS, as it may
be amended or modified and in effect from time to time, (iv) the letter
agreement, dated as of May 1, 2009, among Seller, the Calyon Conduit and Calyon,
as it may be amended or modified and in effect from time to time, and (v) any
other fee letter or similar letter agreement relating to the payment of fees to
any of the Purchasers entered into among Seller, the Purchasers party thereto
and/or any agent or agents acting on behalf of any such Purchasers, as any such
fee letter or letter agreement may be amended or modified and in effect from
time to time.

(e) The definition of “Purchase Limit” set forth in Exhibit I to the Receivables
Purchase Agreement is amended by replacing each reference to the amount
“$850,000,000” therein with a reference to the amount “$950,000,000”.

(f) Each of Exhibit II, Exhibit XI, Schedule A and Schedule C to the Receivables
Purchase Agreement is replaced in its entirety with new Exhibit II, Exhibit XI,
Schedule A and Schedule C, respectively, attached hereto.

 

4



--------------------------------------------------------------------------------

SECTION 3. Amendments to the Performance Guaranty; Related Agreements.

(a) Amendments to the Performance Guaranty. The Performance Guaranty is hereby
amended by replacing Section 7 thereof in its entirety with the following:

Section 7. Financial Covenants. Until the Obligations are paid in full, the
Performance Guarantor covenants to the Beneficiary that the Performance
Guarantor will not (i) permit the Consolidated Interest Coverage Ratio as of the
end of any fiscal quarter of the Performance Guarantor to be less than 4.00 to
1.00 or (ii) permit the Consolidated Leverage Ratio at any time to be greater
than 3.25 to 1.00.

Notwithstanding anything in this Guaranty to the contrary, for all measurement
periods including the Spin-Off Date through the end of the fourth fiscal quarter
period ending thereafter, the Consolidated Interest Coverage Ratio and the
Consolidated Leverage Ratio shall be calculated eliminating the results of the
Spin Entity and its Subsidiaries and giving retroactive pro forma effect (i) to
the Transaction and any debt repurchases or retirements to be consummated with
the proceeds of the Special Dividend, but only to the extent that such debt
repurchases or retirements actually occur within ninety (90) days after the
Spin-off Date.

For purposes of this Section 7, the following terms have the following meanings:

“Agreement Accounting Principles” means generally accepted accounting principles
in the United States of America in effect from time to time, applied in a manner
consistent with that used in preparing the Performance Guarantor’s and its
Subsidiaries’ June 30, 2006 audited consolidated financial statements and
September 30, 2006 unaudited interim consolidated financial statements;
provided, however, that if any change in Agreement Accounting Principles from
those applied in preparing such financial statements affects the calculation of
any financial covenant contained in this Guaranty, the Performance Guarantor and
the Beneficiary hereby agree to negotiate in good faith towards making
appropriate amendments to the provisions of this Guaranty to reflect as nearly
as possible the effect of the financial covenants as in effect on May 1, 2009;
provided, however, that no such amendment to this Guaranty shall be effective
without the prior written consent of the Performance Guarantor, the Agent and
the Required Financial Institutions.

“Bridge Indebtedness” means Indebtedness incurred by CareFusion Corporation
and/or any other Subsidiary(ies) of the Performance Guarantor in an aggregate
amount not in excess of $2,000,000,000 the proceeds of which (after deducting
expenses) are required by the terms thereof to be used solely to pay one or more
special dividends to the Performance Guarantor; provided that (i) neither the
Performance Guarantor nor any of its Subsidiaries (other than CareFusion

 

5



--------------------------------------------------------------------------------

Corporation and its Subsidiaries) shall guarantee such Indebtedness after the
consummation of the Spin-off or have any other liability with respect thereto
and (ii) such Indebtedness shall be unsecured until after consummation of the
Spin-off.

“Capitalized Leases” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Consolidated” or “consolidated” means, when used with reference to any
financial term in this Guaranty, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
basis in accordance with Agreement Accounting Principles.

“Consolidated EBITDA” means, for any period, for the Performance Guarantor and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable (current and deferred) by the Performance Guarantor and its
Subsidiaries for such period; (iii) depreciation and amortization expense for
such period; (iv) non-cash share-based compensation expense for such period;
(v) impairment charges, losses on sales of assets and acquired in-process
research and development charges for such period, to the extent each is non-cash
and non-recurring; (vi) non-recurring transaction costs incurred in connection
with the Spin-off; and (vii) other non-recurring expenses of the Performance
Guarantor and its Subsidiaries reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, local and foreign income tax benefit (current and deferred)
of the Performance Guarantor and its Subsidiaries for such period; (ii) non-cash
gains on sales of assets for such period; and (iii) all non-cash items
increasing Consolidated Net Income for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Performance Guarantor and its Subsidiaries on a consolidated basis, the sum
of (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby

 

6



--------------------------------------------------------------------------------

and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable arising in the ordinary
course of business), (e) Capitalized Lease Obligations, (f) without duplication,
all Contingent Obligations with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Performance
Guarantor or any Subsidiary thereof, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Performance Guarantor or a Subsidiary is a general partner
or joint venturer, unless such Indebtedness is expressly made non-recourse to
the Performance Guarantor or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Performance
Guarantor and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Performance Guarantor and its Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with Agreement Accounting Principles, and (b) the portion of rent expense of the
Performance Guarantor and its Subsidiaries with respect to such period under
Capitalized Leases that is treated as interest in accordance with Agreement
Accounting Principles.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date plus
(ii) Securitization Obligations as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Performance Guarantor
and its Subsidiaries on a consolidated basis and in accordance with Agreement
Accounting Principles, the net income of the Performance Guarantor and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Contingent Obligations” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person for
Indebtedness, or agrees to maintain the net

 

7



--------------------------------------------------------------------------------

worth or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take-or-pay
contract, operating lease, securitization transaction or the obligations of any
such Person as general partner of a partnership with respect to the liabilities
of the partnership; provided, however, that any assumption, guaranty,
endorsement or undertaking with respect to any liability of any of the
Performance Guarantor’s Subsidiaries to any other of its Subsidiaries shall not
be a Contingent Obligation of the Performance Guarantor.

“Indebtedness” of a Person means, as of any date, such Person’s (i) obligations
for borrowed money or evidenced by bonds, notes, acceptances, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof) or bankers’ acceptances, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations of such Person to purchase securities
or other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (v) Capitalized Lease Obligations,
(vi) any other obligation for borrowed money or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person, (vii) any Rate
Hedging Obligations of such Person, and (viii) all Contingent Obligations of
such Person with respect to or relating to the indebtedness, obligations and
liabilities of others as described in clauses (i) through (vii) of this
definition.

“Lien” means any lien (statutory or otherwise), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.

“Rate Hedging Agreement” means an agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates,
commodity prices or forward rates, including, but not limited to,
dollar-denominated or cross-currency interest rate agreements, forward currency
exchange agreements, interest rate cap or collar

 

8



--------------------------------------------------------------------------------

protection agreements, forward rate currency or interest rate options, puts and
warrants.

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereto and substitutions therefor), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.

“Securitization Obligations” means, as of any date of determination, the
outstanding principal amount of all obligations evidenced by bonds, notes or
similar instruments by any issuing entity established by or related to the
Performance Guarantor or any of its Subsidiaries in connection with any account
receivables sale or securitization transaction entered into by the Performance
Guarantor or any of its Subsidiaries (including, without limitation, the
transactions contemplated by the Receivables Purchase Agreement).

“Special Dividend” means one or more special dividends, in an aggregate amount
of not less than $1,000,000,000, paid to the Performance Guarantor by the Spin
Entity prior to the consummation of the Spin-off.

“Spin Entity” means CareFusion Corporation, a wholly-owned Subsidiary of the
Performance Guarantor, together with any other Subsidiary(ies) of the
Performance Guarantor that incurs Bridge Indebtedness.

“Spin-off” means the separation of the Spin Entity from the Performance
Guarantor, which separation will be achieved by a distribution of at least a
majority of the outstanding equity interests in CareFusion Corporation to the
existing shareholders of the Performance Guarantor and 100% of the equity
interests of any other entity that incurs Bridge Indebtedness being owned,
directly or indirectly, by CareFusion Corporation at the time of such
separation.

“Spin-off Date” means the date on which the Performance Guarantor consummates
the Spin-off.

(b) Consent to Amendments. The Agent and the Managing Agents hereby consent to
the amendments set forth in this Section 3.

(c) Reaffirmation of Performance Guaranty. The Performance Guarantor hereby
reaffirms its obligations under the Performance Guaranty (as amended hereby) and
each other Transaction Document to which it is a party and confirms that its
obligations under

 

9



--------------------------------------------------------------------------------

each of the foregoing continue in full force and effect with respect to the
Receivables Purchase Agreement (as amended hereby) and each other Transaction
Document to which it is a party.

(d) Additional Covenants of the Performance Guarantor. Promptly after the same
are available (but in any event on or before the date on which the Performance
Guarantor consummates the Spin-off), the Performance Guarantor shall furnish, or
shall have furnished, to the Agent, with sufficient copies for the Managing
Agents: (a) resolutions of the Board of Directors of the Performance Guarantor
authorizing the Spin-off as certified by the Secretary or Assistant Secretary of
the Performance Guarantor, (b) evidence as to the consummation of the Spin-off,
such evidence to be in form and substance reasonably satisfactory to the Agent
and the Performance Guarantor and (c) upon the request of the Agent, such
further instruments, documents and certificates with respect to the Spin-off
that may be necessary or advisable in the reasonable opinion of the Agent in
order for the Conduits, the Financial Institutions, the Managing Agents and the
Agent to comply with all applicable regulatory requirements.

SECTION 4. Representations and Warranties.

On the date hereof, each Seller Party and the Performance Guarantor hereby
represents and warrants (as to itself) to the Purchasers, the Managing Agents,
the Agent and, in the case of the representations and warranties made by the
Performance Guarantor, the Seller that:

(a) after giving effect to this Amendment, no event or condition has occurred
and is continuing which constitutes an Amortization Event or Potential
Amortization Event;

(b) after giving effect to this Amendment, the representations and warranties of
such Person set forth in the Receivables Purchase Agreement and each other
Transaction Document are true and correct as of the date hereof, as though made
on and as of such date (except to the extent such representations and warranties
relate solely to an earlier date and then as of such earlier date); and

(c) this Amendment constitutes the valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms.

SECTION 5. Amendment Fee.

In connection with the execution and delivery of this Amendment, the Seller
shall pay or cause to be paid, on or prior to the date hereof, to each Financial
Institution (other than Calyon) an amendment fee (the “Amendment Fee”) in an
amount, in each case, equal to 0.05% of such Financial Institution’s Commitment
as of the date hereof, which Amendment Fee (i) shall be paid by wire transfer of
immediately available funds to the accounts specified for such Financial
Institution in Schedule A to the Receivables Purchase Agreement (as amended
hereby) and (ii) is non-refundable, is fully earned on the date hereof and is in
addition to (and not in substitution for) any other amounts payable by the
Seller or any other Person under the Transaction Documents.

 

10



--------------------------------------------------------------------------------

SECTION 6. Conditions to Effectiveness.

This Amendment shall become effective as of the date hereof (subject to
Section 7 below) upon satisfaction of all the following conditions precedent:

(a) receipt by the Agent of counterparts of this Amendment, duly executed by
each of the parties hereto;

(b) receipt by Calyon of counterparts to the Fee Letter for Atlantic’s Purchaser
Group being entered into as of the date hereof, duly executed by each of the
parties thereto;

(c) receipt by each Financial Institution (other than Calyon) of such Financial
Institution’s Amendment Fee paid in full in accordance with Section 5 above;

(d) receipt by Calyon of the “Up-Front Fee” paid under and in accordance with
the Fee Letter described in clause (b) above;

(e) receipt by Calyon and Atlantic of written authorizations from in-house and
outside counsel to the Seller Parties, in each case, stating that Calyon and
Atlantic may rely upon the opinions delivered by such counsel to the other
Conduits, Financial Institutions and Managing Agents in connection with the
transactions contemplated by the Receivables Purchase Agreement as if Calyon and
Atlantic were original addressees thereof; and

(f) receipt by each Conduit (or its Managing Agent on its behalf), to the extent
required under the documents governing such Conduit’s Commercial Paper program,
of confirmations from each applicable Rating Agency that this Amendment and the
transactions contemplated hereby will not cause such Rating Agency to reduce or
withdraw its rating (if any) on such Conduit’s Commercial Paper.

SECTION 7. Effectiveness of Certain Amendments related to the Transaction.

Notwithstanding anything to the contrary herein, the amendments to the
Receivables Purchase Agreement set forth in Section 2(a) and the amendments to
the Performance Guaranty set forth in Section 3(a) shall not be effective until
the date on which the following conditions precedent shall have been satisfied:

(a) the conditions precedent to this Amendment set forth in Section 6 above
shall have been satisfied;

(b) the Performance Guarantor shall have consummated the Transaction;

(c) the Agent and each Managing Agent shall have received the following (in each
case, in form and substance reasonably satisfactory to the Agent and the
Managing Agents):

(i) ratings announcements from each of S&P and Moody’s evidencing an issuer
rating (from Moody’s) and corporate credit rating (from S&P), after giving pro
forma effect to the Transaction, for the Performance Guarantor, of BBB- or
better, in the case of S&P, and Baa3 or better, in the case of Moody’s;

 

11



--------------------------------------------------------------------------------

(ii) (A) a consolidating balance sheet of the Performance Guarantor and its
Subsidiaries as at June 30, 2008 and related consolidating profit and loss
statements, and statement of cash flows for the fiscal year ending June 30, 2008
(in each case eliminating the results of the Spin Entity and its Subsidiaries
and giving pro forma effect to the Transaction and any debt repurchases or
retirements to be consummated using proceeds of the Special Dividend), (B) a
consolidating balance sheet of the Performance Guarantor and its Subsidiaries as
at December 31, 2008 and related consolidating profit and loss statements, and
statement of cash flows (in each case eliminating the results of the Spin Entity
and its Subsidiaries and giving pro forma effect to the Transaction and any debt
repurchases or retirements to be consummated using proceeds of the Special
Dividend) for the six months then ended, and (C) consolidating profit and loss
statements, and statement of cash flows (in each case eliminating the results of
the Spin Entity and its Subsidiaries and giving pro forma effect to the
Transaction and any debt repurchases or retirements to be consummated using
proceeds of the Special Dividend) for the six month period ended December 31,
2007, in form reasonably acceptable to the Agent, and prepared in accordance
with Agreement Accounting Principles, it being understood that such statements
will be Performance Guarantor-prepared and unaudited;

(iii) in addition to the items referred to in clause (ii) above, any other
financial statements and financial projections that may be provided by or on
behalf of the Performance Guarantor to S&P or Moody’s in connection with their
ratings analysis with respect to the Transaction;

(iv) Performance Guarantor-prepared financial projections for the Performance
Guarantor and its Subsidiaries for the fiscal year ended June 30, 2010, which
shall not include the results of the Spin Entity but shall give pro forma effect
to the Transaction and any debt repurchases or retirements to be consummated
using proceeds of the Special Dividend, all in the same form and substance as
any delivered to S&P and Moody’s in connection with their ratings analysis and
in form reasonably acceptable to the Agent;

(v) evidence that Consolidated EBITDA for the Performance Guarantor and its
Subsidiaries on a consolidated basis (eliminating the results of the Spin Entity
and its Subsidiaries and giving pro forma effect to the Transaction and any debt
repurchases or retirements to be consummated using proceeds of the Special
Dividend), measured for the period of four consecutive fiscal quarters ended
December 31, 2008 and based on the financial statements delivered pursuant to
clause (ii) above, is at least $1.3 billion. For purposes of this clause (v),
“Consolidated EBITDA” shall be measured as of the subject period referred to
above and shall otherwise have the meaning assigned to such term in Section 3(a)
of this Amendment; all other capitalized terms used therein shall have the
meanings assigned to such terms in Section 3(a) of this Amendment; and

(vi) evidence that the Consolidated Leverage Ratio for the Performance Guarantor
and its Subsidiaries on a consolidated basis (eliminating the results of the
Spin Entity and its Subsidiaries and giving pro forma effect to the Transaction
and any debt repurchases or retirements to be consummated using proceeds of the
Special Dividend), measured for the period of four consecutive fiscal quarters
ended December 31, 2008 and based on the financial statements delivered pursuant
to clause (ii) above, does not exceed 2.30 to 1.00. For purposes of this clause
(vi), “Consolidated Leverage Ratio” shall be measured as

 

12



--------------------------------------------------------------------------------

of the subject period referred to above and shall otherwise have the meaning
assigned to such term in Section 3(a) of this Amendment; all other capitalized
terms used therein shall have the meanings assigned to such terms in
Section 3(a) of this Amendment; and

(d) that certain Amendment No. 1 to Credit Agreement and Limited Consent, among
the Performance Guarantor, as borrower, BofA, as administrative agent, and the
other parties thereto, which amends the Performance Guarantor’s Credit
Agreement, dated as of January 24, 2007, to include financial covenants
substantially similar to those set forth in Section 3(a) above, shall have
become effective in accordance with its terms (including, without limitation,
any provisions thereof that by their terms do not become effective until
consummation of the Transaction).

SECTION 8. Counterparts; Delivery.

This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, and each counterpart shall be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 9. Effect of Amendment; Ratification.

(a) Except as specifically amended hereby, the Receivables Purchase Agreement is
hereby ratified and confirmed in all respects, and all of its provisions shall
remain in full force and effect. After this Amendment becomes effective, all
references in the Receivables Purchase Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Receivables
Purchase Agreement, shall be deemed to be references to the Receivables Purchase
Agreement as amended hereby. This Amendment shall not be deemed to expressly or
impliedly waive, amend, or supplement any provision of the Receivables Purchase
Agreement other than as specifically set forth herein.

(b) Except as specifically amended hereby, the Performance Guaranty is hereby
ratified and confirmed in all respects, and all of its provisions shall remain
in full force and effect. After this Amendment becomes effective, all references
in the Performance Guaranty (or in any other Transaction Document) to “the
Performance Guaranty”, “this Guaranty”, “hereof”, “herein”, or words of similar
effect, in each case referring to the Performance Guaranty, shall be deemed to
be references to the Performance Guaranty as amended hereby. This Amendment
shall not be deemed to expressly or impliedly waive, amend, or supplement any
provision of the Performance Guaranty other than as specifically set forth
herein.

SECTION 10. GOVERNING LAW.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.

 

13



--------------------------------------------------------------------------------

SECTION 11. Section Headings.

The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or the
Receivables Purchase Agreement or any provision hereof or thereof.

[Signatures pages follow.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CARDINAL HEALTH FUNDING, LLC,

as Seller

By:   /s/ Jeffery W. Proctor         

Name:   Jeffery W. Proctor Title:   President

 

GRIFFIN CAPITAL, LLC,

as Servicer

By:   /s/ Jeffery W. Proctor         

Name:   Jeffery W. Proctor Title:   President

 

S-1  

Second Amendment and Joinder to the Third Amended

and Restated Receivables Purchase Agreement and

Amendment to the Performance Guaranty



--------------------------------------------------------------------------------

RANGER FUNDING COMPANY LLC,

as a Conduit

By:   /s/ Doris J. Hearn        

Name:   Doris J. Hearn Title:   Vice President

 

BANK OF AMERICA, N.A.,

as Related Financial Institution for Ranger

By:   /s/ Matt Zimmerman        

Name:   Matt Zimmerman Title:   Vice President

 

BANK OF AMERICA, N.A.,

as Managing Agent for Ranger’s Purchaser Group

By:   /s/ Matt Zimmerman        

Name:   Matt Zimmerman Title:   Vice President

 

S-2  

Second Amendment and Joinder to the Third Amended

and Restated Receivables Purchase Agreement and

Amendment to the Performance Guaranty



--------------------------------------------------------------------------------

WINDMILL FUNDING CORPORATION,

as a Conduit

By:   /s/ John L. Fridlington        

Name:   John L. Fridlington Title:   Vice President

 

THE ROYAL BANK OF SCOTLAND PLC,

as Related Financial Institution for Windmill

  By: RBS Securities Inc., as agent By:   /s/ David Viney        

Name:   David Viney Title:   Managing Director

 

THE ROYAL BANK OF SCOTLAND PLC,

as Managing Agent for Windmill’s Purchaser Group

  By: RBS Securities Inc., as agent By:   /s/ David Viney        

Name:   David Viney Title:   Managing Director

 

S-3  

Second Amendment and Joinder to the Third Amended

and Restated Receivables Purchase Agreement and

Amendment to the Performance Guaranty



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit

By:   /s/ Sam Pilcer Name: Sam Pilcer Title:   Managing Director By:   /s/
Kostantina Kourmpetis Name: Kostantina Kourmpetis Title:   Managing Director

CALYON NEW YORK BRANCH,

as Related Financial Institution for Atlantic

By:   /s/ Sam Pilcer Name: Sam Pilcer Title:   Managing Director By:   /s/
Kostantina Kourmpetis Name: Kostantina Kourmpetis Title:   Managing Director

CALYON NEW YORK BRANCH,

as Managing Agent for Atlantic’s Purchaser Group

By:   /s/ Sam Pilcer Name: Sam Pilcer Title:   Managing Director By:   /s/
Kostantina Kourmpetis Name: Kostantina Kourmpetis Title:   Managing Director

 

S-4  

Second Amendment and Joinder to the Third Amended

and Restated Receivables Purchase Agreement and

Amendment to the Performance Guaranty



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION,

as a Conduit

By:   /s/ Louise E. Colby Name: Louise E. Colby Title:   Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Related Financial Institution for Victory

By:   /s/ Victor Pierzchalski Name: Victor Pierzchalski Title:   Authorized
Signatory

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Managing Agent for Victory’s Purchaser Group

By:   /s/ Aditya Reddy Name: Aditya Reddy Title:   VP and Manager

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Agent

By:   /s/ Aditya Reddy Name: Aditya Reddy Title:   VP and Manager

 

S-5  

Second Amendment and Joinder to the Third Amended

and Restated Receivables Purchase Agreement and

Amendment to the Performance Guaranty



--------------------------------------------------------------------------------

CARDINAL HEALTH, INC., as Performance

Guarantor

By:   /s/ Linda Harty Name: Linda Harty Title:   EVP, Treasurer

 

S-6  

Second Amendment and Joinder to the Third Amended

and Restated Receivables Purchase Agreement and

Amendment to the Performance Guaranty



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent and a Managing
Agent

12th Floor

1251 Avenue of the Americas

New York, NY 10020

Attention: Hermina Batson

The Royal Bank of Scotland plc, as a Managing Agent

540 West Madison Street, 27th Floor

Chicago, IL 60661

Attention: Kristina Neville, Sheila Brooks & Sharon Jones

Bank of America, N.A., as a Managing Agent

NC1-027-19-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Nina Stevenson

Calyon New York Branch, as a Managing Agent

1301 Avenue of the Americas

New York, NY 10019

Attention: Debt Capital Markets - Securitization

Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of November 19, 2007, as amended, by and among Cardinal
Health Funding, LLC, a Nevada limited liability company (the “Seller”), Griffin
Capital, LLC, as Servicer, the Financial Institutions, the Conduits, the
Managing Agents and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”). Capitalized terms used herein shall
have the meanings assigned to such terms in the Receivables Purchase Agreement.

The Agent and the Managing Agents are hereby notified of the following
Incremental Purchase:

 

Ex. II-1



--------------------------------------------------------------------------------

Purchase Price:

  $

Portion of the Purchase Price Payable by the BofA Conduit’s Purchaser Group:1

  $

Portion of Purchase Price Payable by the BTMU Conduit’s Purchaser Group:2

  $

Portion of Purchase Price Payable by the RBS Conduit’s Purchaser Group:3

  $                                       
                                                      

Portion of Purchase Price Payable by the Calyon Conduit’s Purchaser Group:4

  $                                       
                                                      

Date of Purchase:

 

Requested Discount Rate:

  [LIBO Rate] [Prime Rate] [Pooled Commercial Paper rate] [Special Pooled
Commercial Paper rate]

Requested Tranche Period:

  [                                       
                                                      ]

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]:

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. no. (      )

Please advise [Name] at telephone no. (      )                    if any Conduit
will not be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true

 

1 This amount will be equal to the BofA Conduit’s Pro Rata Share of the Purchase
Price specified above.

2 This amount will be equal to the BTMU Conduit’s Pro Rata Share of the Purchase
Price specified above.

3 This amount will be equal to the RBS Conduit’s Pro Rata Share of the Purchase
Price specified above.

4 This amount will be equal to the Calyon Conduit’s Pro Rata Share of the
Purchase Price specified above.

 

Ex. II-2



--------------------------------------------------------------------------------

on the date hereof, and will be true on the Purchase Date (before and after
giving effect to the proposed Incremental Purchase):

(i) the representations and warranties of the Seller set forth in Section 5.1
and 5.2 of the Receivables Purchase Agreement are true and correct on and as of
the Purchase Date as though made on and as of such date (except to the extent
such representations and warranties relate solely to an earlier date and then as
of such earlier date);

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii) the Amortization Date has not occurred, the Aggregate Capital does not
exceed the Purchase Limit and the aggregate Purchaser Interests do not exceed
100%; and

(iv) the amount of Aggregate Capital is $_________ after giving effect to the
Incremental Purchase to be made on the Purchase Date.

 

Very truly yours, CARDINAL HEALTH FUNDING, LLC By:     Name: Title: Address:

 

Ex. II-3



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF REDUCTION NOTICE

                                    , 20___

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent and a Managing
Agent

12th Floor

1251 Avenue of the Americas

New York, NY 10020

Attention: Hermina Batson

The Royal Bank of Scotland plc, as a Managing Agent

540 West Madison Street, 27th Floor

Chicago, IL 60661

Attention: Kristina Neville, Sheila Brooks & Sharon Jones

Bank of America, N.A., as a Managing Agent

NC1-027-19-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Nina Stevenson

Calyon New York Branch, as a Managing Agent

1301 Avenue of the Americas

New York, NY 10019

Attention: Debt Capital Markets - Securitization

Ladies and Gentlemen:

The undersigned, ____________________________, refers to the Third Amended and
Restated Receivables Purchase Agreement, dated as of November 19, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, Griffin Capital, LLC, as Servicer (
“Servicer”), certain Conduits party thereto, certain Financial Institutions
parties thereto, certain Managing Agents party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent for such Conduits and
Financial Institutions (the Conduits and the Financial Institutions,
collectively, the “Purchasers”). Pursuant to Section 1.3 of the Receivables
Purchase Agreement, the undersigned hereby irrevocably notifies you that it will
repay [all] [a portion] of the Capital outstanding under the Receivables
Purchase Agreement and in that connection sets forth below the information
relating to such repayment (the “Proposed Reduction”):

The Business Day of the Proposed Reduction is _________________, 20_____.

The total amount of the Proposed Reduction is $                .

 

Ex. XI-1



--------------------------------------------------------------------------------

The Pro Rata Share of the Proposed Reduction for each Conduit is:

$______________ for Atlantic Asset Securitization LLC;

$______________ for Ranger Funding Company LLC;

$______________ for Victory Receivables Corporation; and

$______________ for Windmill Funding Corporation.

 

The Pro Rata Share of the Proposed Reduction for each Financial Institution is:
$______________ for BofA, $_______________ for BTMU, $_______________ for Calyon
and $______________ for RBS.

On the date of the Proposed Reduction, the Seller shall pay to each relevant
Purchaser(s), an amount equal to (i) such Purchaser’s Pro Rata Share of the
outstanding Capital described above, plus (ii) all Broken Funding Costs (if
any), plus (iii) all other amounts payable to the Agent or any Purchaser under
the Transaction Documents.

 

Very truly yours,    

CARDINAL HEALTH FUNDING, LLC

 

  By:                                       
                                                           

 

  Name:

    Title:     Address:

 

Ex. XI-2



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS, CONDUIT PURCHASE LIMITS, WIRING INSTRUCTIONS,

RELATED FINANCIAL INSTITUTIONS AND MANAGING AGENTS

Financial Institutions, Commitments and Wiring Instructions

for Financial Institutions

 

Financial Institution   Commitment  

Wiring Instructions for Payments to Financial Institutions

 

(Wiring instructions for payments to Conduits are on the following page)

Bank of America, N.A., with respect to Ranger Funding Company LLC   $306,000,000
 

For any up-front or closing fees, to the following account:

 

Bank: Bank of America

Benf: Asset Securitization Wire Clearing

ABA: 026-009-593

A/c# 109360-0656600

Ref: Cardinal Health / Upfront

Attn: Sean Walsh

 

For any other payments, to the account specified for Ranger Funding Company, LLC
on the following page.

Calyon New York Branch, with respect to Atlantic Asset Securitization LLC  
$102,000,000  

Calyon Americas New York Branch

ABA # 026008073

Account # 01-25680-0001-00-001

Account Name: Atlantic Asset Securitization

Ref: Cardinal Health Funding LLC

Attn: Roman Burt

The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch, with
respect to Victory Receivables Corporation   $306,000,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

ABA#: 026-00963-2

A/C #: 97770191

Attn: Loan Operations Group

Ref: Cardinal Health

The Royal Bank of Scotland plc, with respect to Windmill Funding Corporation  
$255,000,000  

ABN AMRO Bank, N.V.

New York, New York

ABA#: 026 0095 80

A/C Name: Windmill Funding Corporation

A/C#: 451118894850

Ref: Cardinal Health Funding LLC

 

Sch. A-1



--------------------------------------------------------------------------------

Conduit Purchase Limits, Wiring Instructions for Conduits and

Related Financial Institutions of Conduits

 

Conduit   

Conduit

Purchase

Limit

   Wiring Instructions for Conduits   

Related

Financial

Institution

Atlantic Asset Securitization LLC    $100,000,000   

Calyon Americas New York Branch

ABA # 026008073

Account # 01-25680-0001-00-001

Account Name: Atlantic Asset Securitization

Ref: Cardinal Health Funding LLC

Attn: Roman Burt

   Calyon New York Branch Ranger Funding Company LLC    $300,000,000   

Ranger Funding Company LLC

Bank: Deutsche Bank (New York, NY)

Benf: DTBCA as Agent for Ranger Funding

ABA: 021 001 033

A/C Name:

A/C# 00 384 710

Ref: Cardinal Health / Ongoing Fees

Attn: Orinthia Skeete

   Bank of America, N.A. Victory Receivables Corporation    $300,000,000   

Deutsche Bank Trust Company Americas

ABA #: 021-001-033

A/C Name: Corporate Trust & Agency Services

A/C No.: 01419647

Ref: Victory Receivables / Cardinal Health

   The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch
Windmill Funding Corporation    $250,000,000   

ABN AMRO Bank, N.V.

New York, New York

ABA#: 026 0095 80

A/C Name: Windmill Funding Corporation

A/C #: 451118894850

Ref: Cardinal Health Funding LLC

   The Royal Bank of Scotland plc

 

Sch. A-2



--------------------------------------------------------------------------------

Managing Agents

 

Purchasers

 

Managing Agent

Atlantic Asset Securitization LLC, as Conduit

 

Calyon New York Branch, as Financial Institution

  Calyon New York Branch

Ranger Funding Company LLC, as Conduit

 

Bank of America, N.A., as Financial Institution

  Bank of America, N.A.

Victory Receivables Corporation, as Conduit

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting
through its New York Branch, as Financial Institution

  The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

Windmill Funding Corporation, as Conduit

 

The Royal Bank of Scotland plc, as Financial Institution

  The Royal Bank of Scotland plc

Purchaser Groups

Atlantic Asset Securitization LLC, as Conduit

Calyon New York Branch as Financial Institution and as Managing Agent

Ranger Funding Company LLC, as Conduit

Bank of America, N.A, as Financial Institution and as Managing Agent

Victory Receivables Corporation, as Conduit

The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch, as
Financial Institution

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Managing Agent

 

Sch. A-3



--------------------------------------------------------------------------------

Windmill Funding Corporation, as Conduit

The Royal Bank of Scotland plc, as Financial Institution and as Managing Agent

Agent and Wiring Instructions for the Agent

 

Agent

 

Wiring Instructions for Agent

The Bank of Tokyo-Mitsubishi UFJ,

Ltd., New York Branch

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

ABA#: 026-00963-2

A/C #: 97770191

Attn: Loan Operations Group

Ref: Cardinal Health

 

Sch. A-4



--------------------------------------------------------------------------------

SCHEDULE C

NOTICE ADDRESSES

 

Seller:   

Cardinal Health Funding, LLC

7660 W. Cheyenne Avenue

   Suite 113    Las Vegas, Nevada 89129    Attention: Sharon Hasselbach      
with a copy to:    Cardinal Health, Inc.    7000 Cardinal Place    Dublin, Ohio
43017    Attention: Assistant General Counsel - Finance
or, for purposes of Sections 3.3 and 4.2 only,
Treasury (Fax No. 614/652-8639)    Servicer:   

Griffin Capital, LLC

7660 W. Cheyenne Avenue

   Suite 113    Las Vegas, Nevada 89129    Attention: Sharon Hasselbach      
with a copy to:    Cardinal Health, Inc.    7000 Cardinal Place    Dublin, Ohio
43017    Attention: Assistant General Counsel - Finance    Calyon:    Calyon New
York Branch    1301 Avenue of the Americas    New York, NY 10019    Attention:
Debt Capital Markets - Securitization    Fax: (212) 459-3528    Calyon Conduit
   Atlantic Asset Securitization    c/o Calyon New York Branch    1301 Avenue of
the Americas    New York, NY 10019    Attention: Debt Capital Markets -
Securitization    Fax: (212) 459-3528    (with a copy to Calyon)

 

Sch. C-1



--------------------------------------------------------------------------------

BofA:    Bank of America, N.A.    NC1-027-19-01    214 North Tryon Street   
Charlotte, NC 28255    Attn: Nina Stevenson    Fax: 212-548-8891

 

Sch. C-2



--------------------------------------------------------------------------------

BofA Conduit:    Ranger Funding Company LLC    c/o AMACAR Group, L.L.C.    6525
Morrison Blvd., Suite 318    Charlotte, North Carolina 28211    Attn: Ms. Evelyn
Echevarria    Fax: (704) 365-1362       (with a copy to BofA)    BTMUNY and
BTMU:    The Bank of Tokyo-Mitsubishi UFJ, Ltd.    1251 Avenue of the Americas,
12th Floor    New York, NY 10020    Attn: Hermina Batson    Fax: (212) 782-6998
   BTMU Conduit:    Victory Receivables Corporation    c/o The Bank of
Tokyo-Mitsubishi UFJ, Ltd.    1251 Avenue of the Americas    New York, NY 10020
   Attn: Aditya Reddy    Fax: (212) 782-6448       (with a copy to BTMUNY)   
RBS:   

The Royal Bank of Scotland plc

540 W. Madison St., 27th floor

Chicago, IL 60661

Attn: Kristina Neville

Fax: 312-338-0140

 

(with a copy of any Purchase Notices or
Reduction Notices to the RBS Conduit at its
address below)

   RBS Conduit:    Windmill Funding Corporation    c/o The Royal Bank of
Scotland plc    540 West Madison Street, 27th Floor    Chicago, Illinois 60661
   Attention: Sheila Brooks / Sharon Jones    Fax: 312-601-3616       (with a
copy to RBS)

 

Sch. C-3